Citation Nr: 0426660	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an intracranial mass, 
to include an arachnoid cyst and a subdural hygroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  

Procedural history

The veteran had active service from November 1957 to 
September 1959 and from March 1960 to May 1978. 

In January 2000, the RO received the veteran's claim of 
entitlement to service connection for an arachnoid cyst.  In 
an April 2000 rating decision, the RO denied the claim.  The 
veteran disagreed with the April 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2000.  

In January 2002 and in June 2003, the Board remanded this 
issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC), which continued 
the previous denials.  

The veteran testified at a Travel Board hearing in January 
2004.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issues not on appeal

In a November 2001 rating decision, the RO granted service 
connection for diabetes and for peripheral neuropathy of the 
left and right lower extremities.  The RO assigned disability 
ratings of 20 percent, 10 percent and 10 percent 
respectively.  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Accordingly, those issues 
are not within the Board's jurisdiction and they will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board notes that in the April 2000 rating decision, the 
RO also denied the veteran's claims of entitlement to an 
increased disability rating for a cervical spine disorder, a 
disorder of the right carpal navicular bone, gout, and a left 
ankle disorder.  The veteran disagreed with those ratings in 
October 2000 and the RO issued a statement of the case in May 
2001.  However, the veteran did not submit a substantive 
appeal as to any of those issues.  Therefore the appeals were 
not perfected and are not now before the Board.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).  


FINDING OF FACT

Competent medical evidence does not demonstrate that the 
veteran's claimed arachnoid cyst or subdural hygroma is 
causally related to an injury or disease incurred in military 
service.


CONCLUSION OF LAW

Neither an arachnoid cyst nor a subdural hygroma was incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an intracranial mass, to include an arachnoid cyst and a 
subdural hygroma.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a arachnoid cyst by finding that the 
claim was not well grounded.  The VCAA eliminated the concept 
of a well-grounded claim.  The law also superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) (previously the Court of Veterans' 
Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the May 2001 and November 2002 
SSOCs the RO informed him that service connection for an 
arachnoid cyst and hygroma had been denied based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications that applied the now 
obsolete well-grounded standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA notice requirements, 
the RO must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The Board observes that the veteran was notified by 
the April 2000 rating decision, by the July 2000 SOC, and by 
the November 2002 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

As noted above, this claim was originally decided by the RO 
prior to the enactment of the VCAA and was denied on the 
basis that the claim was not well grounded.  In accordance 
with the law and regulations in effect at the time the claim 
was filed, the RO sent the veteran a letter in February 2000 
which, although it did not fulfill all of the requirements of 
the VCAA, did at least identify the evidence necessary to 
substantiate the claim.  That letter stated that the evidence 
must establish a current disability, an injury or disease in 
service and a medical nexus linking the two.  The letter also 
identified the evidence that was lacking in the veteran's 
case, i.e., evidence of a current disability and medical 
nexus evidence.  

The Board also notes that in the October 2000 RO hearing, the 
Hearing Officer specifically explained to the veteran the 
need for medical nexus evidence to support his claim.  

More significantly, a letter was sent to the veteran in 
February 2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter again explained what evidence was still 
needed to substantiate his claim, i.e., medical nexus 
evidence.  In July 2003, the veteran was sent another letter, 
which also detailed the evidence still needed to substantiate 
the claim.  The letter also included examples of evidence 
that would aid in making a decision on his claim.  

The second element of the notice requirement is that the RO 
must inform the claimant of the information and evidence the 
VA will seek to provide.  See 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003).  By means of the February 2001 and July 
2003 letters, the veteran was informed of what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain VA and other government records, 
including VA medical records, Vet Center records, service 
medical records, Social Security Administration records, or 
evidence from other federal agencies.  

The third element is that the RO must inform the claimant of 
the information and evidence the claimant is expected to 
provide.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  By means of the February 2001 letter, the veteran 
was informed of what evidence he was required to provide.  
The veteran was told to send any medical treatment records 
from his private physicians, or to complete an enclosed 
release form so that VA could help him get such private 
medical records.  In addition, the RO sent the veteran a 
letter in June 2002 which specifically identified treatment 
records from a 1998 admission at Huntsville Hospital and 
instructed the veteran to complete an authorization form so 
that the RO could obtain those records.  Moreover, following 
the Board's June 2003 remand, the RO sent the veteran a 
letter requesting that he identify dates of medical treatment 
during service as well as statements from persons who knew 
him in service.  The letter also requested records and 
statements from service medical personnel, employment 
physical examinations, post-service medical evidence, 
prescription records and insurance examination reports.  The 
letter requested that the veteran either submit such evidence 
or adequately identify its location so that the RO could 
request it.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the February 2001 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as required 
by 38 C.F.R. § 3.159 (b)), he was notified by means of the 
July 2003 letter that he should "send any additional 
treatment records pertinent to [his] claimed condition(s)."  
The Board believes that this substantially complies with the 
cited provision in that it informed the veteran that he was 
not constrained to the specific evidence requested by the RO, 
but could submit other pertinent evidence.  Moreover, to the 
extent that the July 2003 statement does not satisfy the 
requirements of the regulation, it is determined that the 
veteran has not been prejudiced by such failure.  
Specifically, the Board notes that the veteran stated at his 
January 2004 hearing that he had no additional documents to 
submit at that time.  Moreover, as will be discussed with 
respect to the duty to assist below, the veteran has 
thoroughly identified the evidence he believes to be 
pertinent to his claim.  There is no indication that he knows 
about or possesses pertinent evidence that he has not already 
identified.

The Board finds that the documents noted and discussed above 
properly notified the veteran and his representative of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
February 2001 letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in April 
2000, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  Subsequent to 
furnishing the veteran with the VCAA letter in February 2001, 
the RO readjudicated his claim in May 2001 and November 2002 
supplemental statements of the case.  Thus, any VCAA notice 
deficiency has been rectified.   

The fact that the May 2001 readjudication took place prior to 
the expiration of the one-year period following the February 
2001 notification letter does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  Moreover, the claim was again readjudicated in 
November 2002.  

For the reasons stated, the Board believes that the veteran 
was properly notified of his rights under the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

In particular, in response to the RO's February 2000 (pre 
VCAA) request for evidence, the veteran submitted copies of 
his service medical records and identified records from the 
VA Medical Center in Memphis.  The RO obtained the veteran's 
VA outpatient treatment reports and service medical records.  
In May 2000, the veteran identified private medical records 
from North Alabama Neurological.  The RO notified the veteran 
in June 2000 that it could not assist him as his claim was 
not well grounded.  The veteran then obtained and submitted 
those records.  The veteran again identified VA treatment 
records at his October 2000 hearing, and the RO requested and 
obtained those records.  In response to the Board's January 
2002 remand, the veteran was afforded a VA examination in 
March 2002, the results of which are of record.  When it was 
indicated by the examiner that additional records were needed 
in order to render an opinion, including records from the 
Huntsville Hospital, the RO requested and obtained those 
records.  A supplemental opinion was then obtained from the 
examiner in October 2002.  

In response to the RO's July 2003 request for information, 
the veteran identified treatment from Dr. J.D.P. in 
Huntsville Alabama.  Those records had already been obtained.  

In November 2003, the veteran identified records from 
service, including records for his 1961 cervical spine injury 
at Patrick Air Force Base.  In the January 2004 Board 
hearing, the veteran stated that he did not think the RO had 
made adequate attempts to obtain these records, as well as 
records of a 1964 automobile accident and injuries in 1958 
and 1966.  

The Board has considered whether additional efforts should be 
made to attempt to obtain records from Patrick Air Force Base 
and the other records, but has determined that such 
additional efforts are not warranted in this case.  First, 
there is no basis in the record to indicate that the 
veteran's service medical records are in fact incomplete.  
The service medical records do contain an October 1961 
hospital summary from the U.S. Air Force Hospital at Patrick 
Air Force Base, as well as other records covering the periods 
identified by the veteran.  Second, as will be discussed in 
more detail below, an injury in service is conceded by the 
Board.  The veteran's account of being injured in service is 
in accord with the medical evidence of record pertinent to 
that period.  

The outcome of this case turns on medical linkage or nexus 
evidence.  The record contains a detailed medical nexus 
opinion that is based on a review of the evidence in service 
and after service.  The examiner's conclusion is largely 
based on post-service medical evidence which, according to 
the examiner, does not show the presence of an arachnoid cyst 
until 1998.  Under these circumstances, a remand of this 
matter for further development to obtain additional service 
records would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that, despite the RO's June 2000 refusal 
to assist the veteran in obtaining records from North Alabama 
Neurological, which was correctly based on the standard of 
assistance in effect at that time, those reports are now of 
record and there is no indication that there exists any 
evidence that has a bearing on the issues yet to be resolved 
in this case that has not been obtained.  The veteran did not 
respond to the February 2001 request for information and 
evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was afforded several options for presenting 
personal testimony; he indicated in his July 2000 VA Form 9 
that he wanted a BVA Travel Board hearing.  In February 2002, 
he clarified his request by indicating that he wanted a 
videoconference hearing before a Member of the Board.  He did 
not appear for a videoconference hearing scheduled for March 
2003 and the case was returned to the Board.  However, in a 
June 2003 remand, the Board noted that, although the veteran 
did not appear for his videoconference hearing, he did not 
withdraw his request for a personal hearing before a Member 
of the Board.  A Travel Board hearing was scheduled and the 
veteran presented personal testimony before the undersigned 
Veteran's Law Judge in January 2004.  The veteran also 
requested a local RO hearing in his VA Form 9, and he was 
afforded a personal hearing before a RO Hearing Officer, in 
October 2000.  The transcript of that hearing is of record.  
The veteran's  representative has also submitted written 
argument in his behalf.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal.  For the reasons discussed, 
the Board finds that the development of the claim has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini, 1 Vet. App. at 546.  Accordingly, the Board will 
proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Further, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted in the law and regulations, in order for service 
connection to be granted, three elements must be present: (1) 
a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.  
Initially, the Board notes that the first Hickson element is 
conceded and is not at issue.  The veteran was seen by Dr. 
J.D.P in May 1998 for investigation of the cause of a 
syncopal event.  A CT scan of the head was performed, which 
revealed an arachnoid cyst within the middle fossa on the 
left.  The veteran was hospitalized on May 29, 1998 for 
placement of a subdural drain.  The veteran again experienced 
syncopal episodes in late 1999.  An MRI of the head revealed 
a 4-cm arachnoid cyst and a 14.5-cm hygroma in the left 
hemisphere, described as unchanged from previous scans.

With respect to the second Hickson element, the Board can 
identify nothing in the veteran's service medical records to 
indicate the onset or diagnosis of an arachnoid cyst or 
hygroma during any period of military service.  

The veteran testified in his October 2000 hearing that the 
cyst was first diagnosed in 1998, and this is in accord with 
the medical evidence of record.  Service medical records do 
show that the veteran incurred an injury in November 1961 
when he was struck in the head by some cargo he was unloading 
from a ship.  That accident resulted in a fractured cervical 
vertebra.  Accordingly, to the extent of that injury, the 
second Hickson element is met.  However, no specific 
disability of the head was diagnosed as a result of the 
November 1961 injury.  Indeed, it appears that the veteran 
was closely followed for a potential head injury resulting 
from the accident.  A November 1961 x-ray of the skull was 
interpreted to show no evidence of fracture or any sign of 
any increased intracranial pressure.  Follow-up x-rays in 
August 1962 and July 1964 were also within normal limits.  

The veteran reported headaches on many occasions during 
service; however, they were not attributed to an arachnoid 
cyst or hygroma, nor was such a disability diagnosed during 
service.  In September 1963, the veteran's headaches were 
directly attributed to his cervical spine injury, as they 
were again in April 1978.  Headaches were also attributed to 
sinusitis on several occasions.  The veteran was noted to 
have lost consciousness in August 1972 and was diagnosed with 
vascular sinus headache.  Again, no arachnoid cyst or hygroma 
was diagnosed at any time during service.  

On the service examination for retirement purposes in 
February 1978, the examination report shows complaint of 
migraine headaches, but the examiner appears to relate the 
headaches again to the veteran's cervical spine arthritis, 
and the report shows normal findings for the head.  

Although an arachnoid cyst or hygroma was not diagnosed in 
service, the evidence does establish the first two Hickson 
elements.  The Board's determination therefore turns on the 
third Hickson element, medical evidence of a nexus.  With 
respect to the third Hickson element, however, the Board 
finds no competent medical evidence that purports to relate 
the veteran's current arachnoid cyst or hygroma to the in-
service cervical spine injury.  The current arachnoid cyst 
was not in fact diagnosed until the May 1998 report of Dr. 
J.D.P., some twenty years after the veteran left active 
service, and Dr. J.D.P. did not relate the cyst to the in-
service injury or to the headaches noted in service.  A 
neurological examination was conducted in July 1987 with no 
findings pertinent to the veteran's arachnoid cyst and with 
no nexus opinion given.

In May 1994, the veteran was hospitalized for an arteriogram.  
The veteran was noted to have suffered left-eye loss of 
vision.  The arteriogram showed 65 to 70 percent right 
internal carotid artery stenosis with total occlusion of the 
left.  There was no notation of an arachnoid cyst or hygroma.  
An October 1994 VA examination report attributes the 
veteran's loss of vision to a stroke.  Again, neither an 
arachnoid cyst nor a hygroma was noted.

The veteran was evaluated in May, June and July 1998 by Dr. 
J.D.P. for his arachnoid cyst and subdural hydroma; however, 
Dr. J.D.P. did not relate either condition to the veteran's 
military service.  

The veteran was examined by VA in March 2002 for the purpose 
of determining the etiology of his current arachnoid cyst.  
The examiner concluded that the arachnoid cyst was unlikely 
secondary to the injury sustained back in 1961.  However, he 
also stated that it would be helpful to review the hospital 
reports from May 1998, at which time the arachnoid cyst was 
discovered.  The RO obtained those reports and returned the 
claim file to the examiner.  In October 2002 the VA examiner 
prepared an addendum to the original examination report.  He 
stated that there was nothing in the 1998 medical record, 
when the hygroma and arachnoid cyst were first discovered, to 
suggest that the hygroma and arachnoid cyst date back to the 
veteran's military service.  The examiner noted that in 1994, 
the veteran suddenly lost vision in his left eye and was 
found to have a complete left internal carotid occlusion on a 
4-vessel cerebral angiogram.  The angiogram noted cross 
filling of the left anterior and middle cerebral arteries 
from the right side.  By the examiner's reasoning, had there 
been a subdural hygroma of the size observed on multiple CT 
scans since 1998, the hygroma would most certainly have been 
detected as a mass effect on the cortical blood vessels.  
That there is no mention of such an abnormality indicates 
that the hygroma was absent or too small to be detected and 
therefore clinically irrelevant.  

The examiner also noted that there was no mention of an 
absence of blood vessels in the temporal area containing the 
arachnoid cyst, but that possibly could have been missed 
given the relatively smaller size of the cyst.  According to 
the examiner, arachnoid cysts are typically asymptomatic and 
are usually incidental findings on CTs or MRIs.  The examiner 
could find no mention of a CT of the head that would have 
been helpful in answering this query, but he concluded that 
the veteran's physicians were apparently satisfied that there 
was no neurological deficit at the time and no need for a CT.  
The examiner noted that the veteran underwent a neurological 
evaluation in July 1987 by Dr. L.B. of the Clinic for 
Neurology in Huntsville.  The veteran had been referred for 
dizziness and weakness of the left shoulder.  His 
neurological examination was normal.  An EEG was normal.  Had 
there been a clinically substantial subdural hygroma at that 
time, the EEG should have detected electrographic slowing and 
shown a lower amplitude over the left hemisphere and near the 
left anterior temporal lobe where the arachnoid cyst is 
found.  There was no mention of any such changes on EEG.  

The examiner concluded that these observations were 
consistent with either an absence of the hygroma prior to 
1998 or a clinically irrelevant collection of fluid that was 
not detected by neurological examination, EEG or angiography.  
The age of the arachnoid cyst was indeterminate but it too 
would appear to be clinically silent as most such cysts are. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board finds that the October 2002 VA medical opinion is 
thoroughly reasoned and based on an in-depth review of the 
veteran's medical history as well as on an examination of the 
veteran.  The examiner concluded, based on his examination of 
the veteran and review of the evidence, that the veteran's 
current arachnoid cyst and hygroma are not related to his in-
service injury.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  It is now well established, 
however, that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

The veteran stated in his July 2000 VA Form 9 that Dr. J.D.P. 
told him not to quote him on this, but that he believed that 
the cyst caused the loss of vision in his left eye in 1994.  
He also stated that he was told at Patrick Air Force Base by 
a physician that this kind of thing would happen.  

The Board notes with respect to both statements that the 
veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Moreover, even if it were conceded that 
the veteran's cyst caused his loss of vision, as he contends, 
this does nothing to link the cyst to his military service.  
Dr. J.D.P. did not offer such a nexus opinion.

In sum, although the first and second Hickson elements are 
met in this case, the Board finds the opinion of the October 
2002 VA examiner persuasive on the issue of medical nexus.  
That opinion found that the veteran's arachnoid cyst and 
hygroma are unlikely to be related to the veteran's military 
service.  Therefore, as the third Hickson element is not met, 
the Board finds that a preponderance of the evidence is 
against a showing that the veteran's arachnoid cyst or 
hygroma resulted from a disease or injury incurred in active 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for an arachnoid cyst and hygroma must be 
denied.


ORDER

Service connection for an intracranial mass, to include an 
arachnoid cyst and a subdural hygroma, is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

